Citation Nr: 9934447	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  96-25 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an adjustment 
disorder. 

2.  Entitlement to an increased rating for bursitis of the 
right shoulder, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION


The veteran had active service from June 1973 to June 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for multiple 
disabilities and granted service connection for bursitis of 
the right shoulder and for bronchitis, with 10 percent and 
noncompensable ratings being assigned, respectively. 

In December 1998, a decision of the Board denied service 
connection for hypercholesterolemia and remanded the issues 
of service connection for adjustment disorder and an 
increased rating for bursitis of the right shoulder, 
currently evaluated as 10 percent disabling.  Following that 
development, the claims remanded denied and the case has now 
been returned to the Board.  


FINDINGS OF FACT

1.  A chronic acquired psychiatric disorder is not shown and 
the veteran's explosive personality disorder is developmental 
in nature.  

2.  The veteran is right handed and has abduction and flexion 
of greater than 90 degrees and has little functional 
impairment during periods of exacerbation.  


CONCLUSIONS OF LAW

1.  A chronic acquired psychiatric disorder was not incurred 
in or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  

2.  An evaluation in excess of 10 percent for right shoulder 
bursitis is not warranted on either a schedular or 
extraschedular basis.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 
4.45, 4.59, Diagnostic Code 5019 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The case was remanded in December 1998 for diagnostic 
clarification as to whether the veteran had a developmental 
personality disorder or an acquired psychiatric disorder, to 
obtain private clinical records of psychiatric treatment, and 
a VA examination for the purpose of rating the service-
connected right shoulder bursitis. In December 1998, the RO 
sent a letter to the veteran, at his most recent address of 
record and requested that he to provide information 
pertaining to all VA and non-VA health care providers who had 
treated him for his psychiatric and right shoulder disorders.  
However, the veteran did not respond.  VA psychiatric and 
orthopedic examinations were conducted in February 1999.

It is alleged that the case should be remanded for a Board of 
three VA psychiatrists to determine whether the veteran has 
an acquired psychiatric disorder, inasmuch as while the 
February 1999 VA psychiatric examination rendered an Axis I 
diagnosis of intermittent explosive disorder the absence of 
an Axis II diagnosis casts doubt upon the exact nature of the 
veteran's psychiatric disorder.  In this regard, while the 
Axis I diagnoses are for clinical syndromes and Axis II 
diagnoses are for developmental and personality disorders, 
the 1999 VA psychiatric examination was otherwise clear that 
the only disorder diagnosed was an intermittent explosive 
disorder.  In the judgment of the Board no further 
evidentiary development in this regard is required.  

Citing Stegall v. West, 11 Vet. App. 268, 271 (1998) the 
adequacy of the February 1999 orthopedic rating examination 
is contested on the basis that symptoms of the right shoulder 
bursitis may have been masked by analgesic medication which 
the veteran had been taking at the time of that examination.  
Thus, another examination is requested for the purpose of 
addressing this matter.  However, this allegation is merely 
speculation and there is no competent medical evidence 
suggesting that such a masking process has taken place.  
Accordingly, remand for another rating examination is not 
needed.  

Background

The service medical records reflect that in July 1982 the 
veteran's wife had recently left him due to his abusive 
behavior.  He had a history of a regimented personality.  The 
assessment was a personality disorder.  

On August 31, 1988 the veteran was despondent over job 
stress.  He had no prior psychiatric history but now had 
homicidal ideation towards his supervisor and suicidal 
ideation.  He admitted a history of impulsivity towards his 
wife and children.  He was admitted for inpatient evaluation 
and treatment.  The admitting diagnosis was adjustment 
disorder with depressed mood.  Records of his psychiatric 
hospitalization reflect that about 2 months earlier he had 
begun having symptoms consistent with an adjustment disorder, 
consisting of mixed emotions of anxiety, depression, and 
anger with increased dysfunction at work.  He had been 
admitted to a local civilian psychiatric facility where he 
had been treated without medication for about one week.  On 
September 8, 1988, the veteran reported that his suicidal and 
homicidal ideation had resolved.  The assessment was an 
adjustment reaction.  The discharge diagnosis, confirmed by a 
Medical Board, was an adjustment disorder with mixed 
emotional features.  

On September 16, 1988, it was noted that the veteran 
complained of having mild residual symptoms of the adjustment 
disorder.  The discharge diagnosis was an adjustment disorder 
with mixed emotional features and with respect to its origin 
it was indicated that it did not exist prior to entrance into 
service.  

Following the veteran's 1988 hospitalization, it was noted in 
March 1989 that his adjustment disorder had resolved.  

In February 1993 the veteran was seen for stress related loss 
of temper.  Several days later he admitted having a history 
of rage reactions in the past and the assessment was stress 
reaction.  He was evaluated in March 1993 and after a mental 
status evaluation the diagnosis was occupational problems.  

There are post-service diagnoses contained in VAOPT records 
of 1995 and 1996 of an explosive disorder and intermittent 
explosive disorder, as well as an explosive personality.  

VA outpatient treatment (VAOPT) records of 1995 and 1996 
reflect that in May and June 1995 the diagnoses were an 
intermittent explosive disorder.  Psychological testing in 
July 1995 ruled out a borderline personality disorder and a 
bipolar disorder and also in that month, as well as in 
September and October 1995 and March 1996, there was an 
impression of an explosive personality.  

On VA psychiatric examination in February 1999, it was noted 
that the veteran had a history of an explosive disorder and 
an explosive personality.  Past psychological testing did not 
support a bipolar disorder, borderline personality or 
explosive personality disorder.  He had been diagnosed with 
an explosive personality in October 1995 and he reported that 
he had always had a history of anger and violent outburst 
since he was a child but he felt that his military service 
had exacerbated the condition.  After 1 1/2 years of taking 
psychotropic medication he had quit 8 months prior.  The 
medication had helped control his anger but he could not feel 
anything while taking the medication, so he had stopped.  He 
had once been hospitalized in Atlanta, Georgia for 10 days in 
1986 for suicidal and homicidal ideation.  He had quit school 
in the 9th grade because he had gotten into trouble a lot.  
He had walked off his last job 2 1/2 years prior because a co-
worker had been playing with him.  He had taken a hammer and 
a gun to work.  

The veteran reported that during service, while he was in 
recruiting in about 1986, something had snapped inside him 
and everything had gotten worse from then on.  He had been 
abusive to others and had had difficulty with his 
uncontrolled anger.  Now, about once every 3 weeks, he would 
lose his temper and over-react to circumstances.  After a 
mental status examination the Axis I diagnosis was an 
intermittent explosive disorder, provisional.  The Axis II 
diagnosis was deferred.  It was recommended that he seek 
treatment, and perhaps restart his medication, for his 
history of explosive behavior.  

On VA orthopedic examination in February 1999, the veteran 
reported not having had any specific right shoulder injury 
during service that he could remember; rather, his right 
shoulder had begun hurting in about 1987.  He reported that 
his right shoulder pain now extended up his neck and down to 
his elbow and that his right shoulder would lock.  He related 
having pain, weakness, stiffness, instability, giving way, 
locking, fatigability, and lack of endurance in the right 
shoulder but denied having swelling, heat, and redness.  He 
usually received no treatment and the night before the 
examination his wife had applied some "Icy Hot" with only a 
little relief.  He claimed to have flare-ups which were 
precipitated by over-use and which were alleviated by rest.  
Reportedly, he had 10 percent additional functional 
impairment during such flare-ups.  He did not use any type of 
appliance for support of the right shoulder.  He reportedly 
had been fired from one post-service job because he could not 
perform the work due to his right shoulder disorder but the 
disorder had gotten better after he had gone to school for 
two years.  After college he had gone into carpentry, his 
current employment, and now the shoulder hurts.  He was right 
handed.  

On examination, motion of the right shoulder stopped when 
pain began.  There was some evidence of painful motion but no 
edema, effusion, instability, weakness, tenderness, redness, 
or heat and no abnormal movement or guarding of movement.  
Flexion was to 177 degrees, abduction was to 168 degrees, 
external rotation was to 84 degrees, and internal rotation 
was to 87 degrees.  The diagnosis was arthralgia of the right 
shoulder with loss of function due to pain.  The examiner 
noted that X-rays of the right shoulder were normal.  With 
respect to severity, the examiner indicated that the severity 
of the right shoulder bursitis was minimal.  The veteran did 
have weakened movement attributable to the service-connected 
right shoulder disability but the examiner did believe that 
the pain limited functional ability but not to a great 
extent.  

Law and Regulations

Service connection is warranted for disability due to disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  Positive medical evidence of nexus 
between current disability and service may be rebutted by 
medical evidence demonstrating the significance of a lack of 
continuity of symptomatology.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998).  Service connection is warranted 
under 38 C.F.R. § 3.303(b) if there is a "chronic" disease 
which either manifests and is identified as such in service.  
Service connection is also warranted if a disease manifests 
itself during service (or in a presumptive period) but is not 
identified until later and there is a showing of post-service 
continuity of symptoms and medical evidence relates the 
symptoms to the current condition.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998) (citing Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997)). 

Developmental defects, such as personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a lifelong 
pattern of action or behavior, are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c) (1999).  

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require that the entire 
recorded history be reviewed with an emphasis on the effects, 
particularly, limitation, on ordinary activity and lack of 
usefulness.  Not all disabilities will show all the findings 
specified in the rating criteria but coordination of the 
rating with functional impairment is required.  38 C.F.R. 
§ 4.21.  The higher of two evaluations will be assigned if 
the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  Consideration may not be given to factors 
wholly outside the rating criteria provided by regulation.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992)).  The present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, this is 
not applicable in an appeal from a rating assigned by an 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Also, the most recent examination is 
not necessarily and always controlling; rather, consideration 
is given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  Powell v. West, No. 
98-1675, slip op. (U.S. Vet. App. Sept. 21, 1999).  

Under 38 C.F.R. § 4.71a, DC 5019 bursitis is to be rated on 
the basis of limitation of motion as degenerative arthritis 
at 38 C.F.R. § 4.71a, DC 5003.  

Under 38 C.F.R. § 4.71(a) DC 5003, if degenerative arthritis 
is established by X-rays, compensation may be awarded under 
three circumstances: (1) when limitation of motion meets the 
schedular criteria for the joint(s) affected and is 
objectively confirmed, such as by swelling, muscle spasm, or 
satisfactory evidence of painful motion; (2) when objectively 
confirmed limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
X-ray evidence of 2 or more major joints or minor joint 
groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).  

As to the third circumstance, the note 1 to DC 5003 precludes 
a compensable rating if a compensable rating or ratings are 
assigned based on limited motion, and Note 2 precludes a 
compensable rating for disorders listed in DC's 5013 through 
5024, which are rated as degenerative arthritis.  

38 C.F.R. § 4.59 notes that muscle spasm helps identify 
arthritic joints and crepitation on flexion identifies 
diseased points of contact and together with DC 5003 deems 
painful motion from X-ray documented arthritis to be limited 
motion, even without actually limited motion and even though 
motion is possible beyond where pain sets in, and warrants a 
minimum 10 percent rating for each joint affected.  Hicks v. 
Brown, 8 Vet. App. 417, 420-21 (1995) (citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991) and Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991)).  

Under 38 C.F.R. §§ 4.40 and 4.45 functional loss of joints, 
arthritic or otherwise, may be due either to pain on use or 
limitation of motion and in either event warrants at least 
the minimum rating but it must be supported by adequate 
pathology and evidenced by visible behavior on motion because 
ratings based on limited motion do not ipso facto include or 
subsume the other rating factors in  §§ 4.40 and 4.45, e.g., 
pain, functional loss, fatigability, and weakness. 

Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14, because there may be additional 
disability in excess of limitation of motion as a result of 
pain or pain on repeated use of a joint.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995); and DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  In other words, when rating for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  

Under 38 C.F.R. § 4.40 and § 4.45 functional impairment from 
pain or weakness, with actual pathology, are not "subsumed" 
in ratings based solely on limited motion and a higher rating 
than actually demonstrated by limitation of motion alone, 
even if the limited motion is compensable, is not a form of 
prohibited pyramiding under 38 C.F.R. § 4.14.  Thus, there 
may be additional limitation of motion from pain or on 
repeated use of the joint.  DeLuca v. Brown, 8 Vet. App. 202, 
206-08 (1995).  With joint pathology painful motion is a 
disability factor, with behavioral changes on testing being 
corroborating evidence thereof, and warrants at least the 
minimum rating.  38 C.F.R. § 4.59.  

Under 38 C.F.R. § 4.71a, DC 5201, limitation of an arm at the 
shoulder level warrants a 20 evaluation whether it is the 
major or minor extremity.  When motion is limited to midway 
between the side and shoulder level, a 30 percent evaluation 
is warranted for the major extremity and 20 percent for the 
minor extremity.  When motion is limited to 25 degrees from 
the side, a 40 percent evaluation is warranted for the major 
extremity and 30 percent for the minor extremity.  

In Lineberger v. Brown, 5 Vet. App. 367, 370 (1993) it was 
noted that as to the minimum 20 percent rating for limited 
shoulder motion, it should be clarified whether that rating 
is a result of limitation of motion of abduction only, or 
whether both limitation of motion of flexion and abduction 
are required.  

Analysis

Adjustment Disorder

Here, there is no persuasive evidence that the veteran has 
anything other than an explosive personality disorder which 
has been with him since childhood.  Even if a personality 
disorder becomes worse, i.e., is aggravated during service, 
service connection is not warranted because it is not a 
disability for compensation purposes.  Overall, an adjustment 
disorder is not shown and any adjustment disorder or problems 
in the nature of an adjustment disorder during service, are 
not shown to have been other than transitory in nature.  
Indeed, a chronic adjustment disorder was not diagnosed on 
the recent 1999 VA psychiatric examination and is not 
currently shown to exist by the evidence overall.  
Accordingly, service connection for an adjustment disorder is 
not warranted.  

Right Shoulder Bursitis

Regardless of whether the veteran has arthritis or bursitis 
of the right shoulder, and even though neither was recently 
documented by X-rays, each would be rated on the basis of 
limitation of motion.  

Here, since the veteran is right handed, he would have to 
have limitation of motion at the shoulder level (i.e., 90 
degrees) for a 20 percent rating.  Regardless of whether this 
would be in abduction or flexion, he has greater than 90 
degrees in both abduction and in flexion of the right 
shoulder.  Moreover, the examiner noted that pain did not 
begin until motion ended and, thus, here pain did not begin 
until after 177 degrees of flexion and after 168 degrees of 
abduction.  

Additionally, the VA examination found that he has little 
functional impairment even during periods of exacerbation.  
The current10 percent rating is assigned because he 
reportedly has 10 percent functional impairment during flare-
ups.  Thus, this level of functional impairment, under DC 
5201, does not warrant more than a 10 percent rating. 

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b).  
There is no objective evidence that this service- connected 
disability presents such an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  



ORDER

Service connection for adjustment disorder is denied.  

An increased rating for bursitis of the right shoulder in 
excess of 10 percent is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

